Citation Nr: 1714210	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury or trauma of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1965 to March 1967. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, a Travel Board hearing was conducted at the RO before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the record. 

After remanding the case for additional development, the Board denied the claim in a decision issued in May 2014.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the parties filed a Joint Motion for Partial Remand.  An April 2015 Order of the Court granted the Joint Motion and vacated the denial portions of the Board's decision, and the issue on appeal was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252 (a).  The Board thereafter remanded the case for additional development in June 2015 and November 2015.  The case has now been returned to the Board.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran had any residuals of the right hand cellulitis other than a scar during service and no right hand disorder, including degenerative joint disease and carpal tunnel syndrome, was shown at separation or within a year after service; and the weight of the evidence is against a finding that there is any relationship between any right hand disorder, including degenerative joint disease and carpal tunnel syndrome, and service.


CONCLUSION OF LAW

Service connection for a right hand disorder, including degenerative joint disease and carpal tunnel syndrome, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, notice was provided by correspondence in June 2007.  The claim was last readjudicated in January 2017. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment, including records from Ireland Army Hospital dated in May and June of 1965, and available post-service treatment records.  The Veteran has not identified any available outstanding records that are relevant to the claim decided herein.  Additionally, VA examinations were conducted in April 2008, July 2008, June 2011 with an addendum dated in April 2012, and August 2015 with addendums in December 2015 and December 2016.  38 C.F.R. § 3.159 (c)(4).  A VHA was obtained by the Board in August 2013, plus an addendum dated in December 2013.  The VA opinions obtained are adequate as they are predicated on a full reading of the medical records in the claims file, they consider all of the pertinent evidence of record and the statements of the appellant, and the health care personnel provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has developed disorders of the right hand as a result of an in-service incident involving his right hand for which he was hospitalized in 1965.  He testified at his March 2007 Travel Board hearing that he had received treatment for problems with his right hand ever since his discharge from service.  It was noted that he currently had diagnoses of degenerative joint disease (DJD) and carpal tunnel syndrome (CTS) in his right (dominant) hand.  The Veteran further testified that he had undergone electrodiagnostic testing in 2008.  

In support of his claim, the Veteran submitted a letter signed by his mother wherein she stated that the Veteran had been discharged in April 1967, and that he had immediately obtained treatment for his right hand.  The letter also stated that the mother could personally attest to the continuity of treatment for the right hand from 1967 to the present.  

The Board notes that CTS is defined as a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY p. 1850 (31st ed. 2007). 

With respect to current diagnoses, the Board observes that the appellant has been diagnosed with degenerative joint disease (DJD) and CTS of the right hand, as well as a vertical surgical scar on the dorsum of the right hand near the third metacarpal. Therefore, he has current disorders of the right hand.  Thus, the remaining question before the Board is whether such disorders are related to service.  Of note, a June 2014 rating decision implemented the Board's award and granted service connection for the vertical surgical scar on the dorsum of the right hand parallel to the third metacarpal.  

The Veteran's service treatment records revealed that he was hospitalized in May 1965 for a swollen right hand; he was diagnosed as having cellulitis of the right hand and wrist.  The Veteran thereafter underwent an irrigation and drainage procedure on the dorsum of his right hand.  On June 5, 1965, it was noted that once the inflammatory reaction of the dorsum of the hand had subsided, the metaphalangeals moved normally without any specific treatment.  The clinical evaluation at his January 1967 separation examination of the upper extremities was normal and he denied a history of arthritis. 

While the service treatment records noted treatment for right hand and wrist cellulitis that required a surgical incision on the dorsum of the right hand in 1965, on separation from service in January 1967 no abnormalities of the right upper extremity were noted.  Therefore, the service treatment records lack the combination of manifestations sufficient to identify a chronic right hand disability  as distinguished from merely isolated findings.  Rather, the record suggests that the in-service right hand cellulitis resolved with treatment, including surgery.  The Board finds that the service treatment records lack sufficient observation or notation to establish that any chronic disability had its onset in service.  Moreover, the service treatment records contain no complaint, diagnosis or findings consistent with right hand arthritis, DJD or CTS.

After service, the Veteran lived in Michigan until November 1999, when he moved to Texas as reflected by a private treatment note dated December 3, 1999.  The Veteran did not report any problems with his right hand at that time.  He did not mention any problems with his right hand during visits to the same physician in February and December of 2001.  During his April 2002 annual physical, the Veteran reported experiencing occasional hand numbness.  In December 2002, he did not voice any complaints about his right hand.  In November 2003, the Veteran was seen for his yearly examination and he complained of decreased hand strength that had started approximately two months before; this was described as being intermittent in nature.  Radiographic examination of the right hand was accomplished and revealed moderate DJD at the distal phalangeal joint of the thumb and at the metaphalangeal joint of the fifth finger.  The wrist was negative.

VA treatment records dated between 2008 and 2012 noted a diagnosis of DJD of the right hand in July 2009.  At that time, the Veteran complained of numbness of the fingers of his right hand, especially the middle finger where he had the surgical incision in service.  In August 2009, nerve conduction studies (NCS) and needle electromyography (EMG) studies revealed right CTS, demyelinating with no evidence of axonal loss.  

Based on the evidence noted above, the Board finds that a chronic right hand disorder was not shown in service, and arthritis or CTS was not shown in service or within one year following discharge from service.  Treatment records show a diagnosis of DJD in November 2003, and CTS in August 2009.  In addition, there is no probative medical opinion of record that indicates any earlier existence of right hand DJD or CTS.  While the appellant and his mother have reported treatment between 1967 and 2000, the records of which are unavailable, review of private treatment records dated between 1999 and 2004 indicate that the appellant initially reported occasional right hand numbness in April 2002, and decreased right hand strength of two months' duration in November 2003.  As there is no evidence that either CTS or DJD of the right hand became manifest in service or in the first post service year, service connection for such disease on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  As such, competent evidence linking the current disability to service is needed to substantiate the claim.  However, the only medical opinions addressing such relationship are against the claim.

The Veteran was afforded a VA medical examination in April 2008; he reported that he had experienced something in service that had caused his whole right forearm and hand to swell.  The Veteran said that, in approximately 2000, he had developed some stiffness after steady use of his right hand.  He complained of aching and stiffness of the right wrist with decreased dexterity and strength, but he denied swelling and any other right hand complaint.  

On physical examination, a surgical scar was noted over the dorsum of the right hand parallel to the third metacarpal space.  Radiographic examination of the Veteran's right hand revealed moderate osteoarthritis of the right thumb and mild scattered degenerative changes throughout both hands.  The examiner rendered a diagnosis of osteoarthritis of both hands not related to the in-service right hand abscess which resolved.  The examiner stated that no joint was affected by this in-service incident and that the Veteran had diffuse DJD of both hands that the examiner attributed to the normal process of aging and factors other than the in-service abscess.

In October 2009, the Veteran was seen for neurological follow-up of his CTS.  The Veteran complained of numbness of the fingers on his right hand; neither the palm of the right hand nor the dorsum of the right hand was involved.  The neurologist stated that NCS revealed no abnormality in the ulnar territory and that there was an abnormality in the median nerve territory.  The neurologist declined to relate the current numbness to the right upper extremity injury in 1965.  The neurologist further stated that the swelling that caused the right hand and arm to balloon up in 1965 had long since resolved and that healing from that injury was reasonably complete in 1965.  Furthermore the neurologist stated that CTS was the most common entrapment of the nerve in the upper extremity and it did not require trauma of any kind to happen, particularly in the dominant hand.  The neurologist said that an internet search had failed to reveal any linkage implying that a snake bite could be responsible for the development of CTS.  Subsequent treatment records document treatment for CTS and right hand pain with DJD. 
The Veteran underwent another VA medical examination in June 2011; the examiner reviewed the claims file.  The Veteran reported that he had experienced stiffness and pain in the right hand after service and said that he thought a nerve had been scraped during the irrigation and drainage procedure performed in 1965.  He complained of numbness and loss of strength in his right hand, including all fingers and the thumb.  On physical examination, the fingers of the right hand had normal ranges of motion.  The right hand grip was slightly weaker than the left hand grip.  There was a linear vertical scar on the dorsal aspect of the right hand over the third metacarpal.  The examiner opined that it was less likely than not that the right hand complaints were a result of the Veteran's active service.  The examiner stated that the Veteran's current symptoms were consistent with CTS and that the surgical intervention in service for the abscess would not cause the current CTS since each of these were at separate anatomical locations.  The examiner noted that the carpal tunnel was a common location for nerve entrapment most often due to overuse and not to injury or trauma.  In an April 2012 addendum, the examiner stated that the Ireland Army Hospital records had been reviewed and that this review had resulted in no change to the June 2011 opinion.  The examiner further stated that an abscess on the dorsal aspect of the right hand would not cause CTS as CTS was a mononeuropathy caused by impingement/entrapment of the median nerve as it passed from the forearm to the hand along the volar aspect.

In response to a Board opinion request, a VHA orthopedic specialist reviewed the claims file and issued an opinion dated in August 2013, with an addendum dated in December 2013.  The specialist noted that the Veteran had developed an abscess on the dorsum of his right hand in May 1965, and that he underwent irrigation and debridement of the abscess through a longitudinal incision.  The specialist opined that the Veteran's current symptoms were not related to the 1965 procedure and stated that the nerve involved in CTS is located on the other side of the hand and wrist with strong bony and ligament structures that prevent any connection between the dorsum of the hand and the carpal tunnel.  The specialist also opined that the moderate osteoarthritis of the right thumb was not related to the right hand abscess or to treatment of the abscess.

In his December 2013 addendum, the specialist attached diagrams of the distribution of the cutaneous nerves to the palm and dorsum of the hand.  The specialist also drew in on one of the diagrams the location of the longitudinal scar on the dorsum of the Veteran's right hand.  The specialist stated that the scar was located in the plane between the ulnar nerve and the radial nerve and that, therefore, damage to either nerve by way of the 1965 incision would be extremely unlikely.  The specialist further stated that the Veteran's symptoms were more consistent with compression of the median and ulnar nerves, both of which were located on the entire other side of the hand and wrist.

In the April 2015 Joint Motion for Partial Remand the parties agreed that the specialist medical opinion concerning the Veteran's right hand pathology was inadequate and that an in-person examination should be considered.  Therefore the Board remanded the claim to afford the Veteran a VA examination.

On VA examination in August 2015, the Veteran reported a history of numbness in his right hand that began in approximately 2007 to 2008, along with complaints of weakness in the grip and intermittent locking of long finger.  The examiner noted a history of infection in the dorsum of his right hand while in the Army in 1965 for which the Veteran was hospitalized from May 23, 2015 to June 5, 2015.  Incision and drainage was done on May 24, 1965.  The Veteran reported that he was told at the time by his treating physician that he would likely have problems with the hand and wrist for the rest of his life.  Examination revealed a 2 cm scar over long finger metacarpal.  He exhibited normal symmetric range of motion of the wrists and fingers.  There was decreased sensation of index, long and ring fingers.  There was  intermittent numbness to touch on the thumb.  Phalen test was mildly positive on the right and Tinel test was negative at the wrist.  X-rays revealed normal right wrist with mild narrowing of radiocarpal and arthritis of the right IP joint of the thumb.  NCS and EMG studies revealed right carpal tunnel syndrome, demyelinating with no electrodiagnostic evidence of axonal loss.

The examiner diagnosed carpal tunnel syndrome of the right hand/wrist, initially noted in 2009.  The examiner found that there was no evidence that the condition existed within one year of Veterans discharge from active service in March 1967. The examiner opined that it was not as likely as not that the CTS was related to the incident of right hand cellulitis or treatment thereof or some other incident of service.  The examiner explained that if the cellulitis or the treatment of the abscess on the dorsum of the right hand had caused injury to the median nerve, the symptoms of that damage should have been present at that time or the near future thereafter.  Instead, the Veteran's  symptoms were initially noted approximately 40 years after service.  The examiner reported that carpal tunnel syndrome was a very common syndrome and there was no reason to believe that in the Veteran's case the acknowledged disease on the dorsum of the right hand/wrist would be related to the problem with the median nerve on the volar aspect of the right wrist that had onset more than 40 years later.  The examiner further added that it was not at least as likely as not that any neurologic deficit in the right hand at present was related to the cellulitis or treatment thereof in 1965.  The examiner also noted the 2009 report when nerve studies that were ordered, and concurred with the clinician's opinion that the Veteran's carpal tunnel syndrome was not related to the acknowledged cellulitis and treatment in 1965.  

Concerning osteoarthritis of interphalangeal joint of right thumb, the examiner reported that the first evidence of such changes was initially noted in imaging studies in 2003.  There was no evidence that the condition existed within one year of Veterans discharge from active service in March 1967.  Accordingly, it was not as likely as not that the arthritis in the right thumb interphalangeal joint was related to the incident of right hand cellulitis in 1965.

In a December 2015 addendum report the examiner reported having reviewed the VHA orthopedic expert opinion reports of August and December 2013, and indicated that he concurred with the VHA findings and opinion that there was no reasonable medical likelihood that the Veteran's current right hand disorders were related to the infection of his right hand in May of 1965 or of his subsequent treatment of that infection.

In a second addendum report in December 2016 the examiner reiterated the opinion that it was not at least as likely as not that the Veteran's right hand arthritis was etiologically related to the incident of right hand cellulitis in 1965, or treatment thereof or to some other incident of service.  The examiner explained that the infection in the right hand was confined to the dorsum of the hand.  This was not in proximity to where arthritis in the hand/wrist was currently found.  Furthermore, the examiner noted that following the 1965 right hand infection, no other problems with the right hand were noted in service to which the Veteran's current arthritis could be attributed.  

The VA examiner's opinions in 2015 and 2016 were based on a thorough review of the claims file, an examination and interview of the Veteran and provided a detailed rationale for the opinions provided, and reference to the pertinent evidence of record, including examination and opinion reports.  The opinion is well reasoned, detailed, consistent with the other evidence of record, to include the findings of the VA examiners in April 2008, July 2008, June 2011, and April 2012, as well as the VHA opinion reports in August 2013 and December 2013, and included consideration of the relevant history and the Veteran's contentions.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-4 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, the file does not contain any competent medical evidence or opinion which rebuts this opinion or otherwise diminishes its probative weight.

To the extent the Veteran believes that his current right hand CTS and DJD disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran is competent to say that he experiences right hand pain and numbness and that he has had right hand pain and numbness for which he sought treatment ever since service, he does not have the expertise to state when DJD or CTS was initially present in the right hand or that there is an etiologic relationship between any incident of service and any current right hand arthritis or CTS; radiographic examination, electrodiagnostic testing and a medical opinion would be required.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed right hand disorders is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In this regard, medical examination is needed in order to properly attribute pain to degenerative joint disease or numbness to a neurological disease.  Thus, the Veteran's own opinion regarding the etiology of his right hand disabilities is not a competent medical opinion.  The same holds true for the Veteran's mother.

In summary, there is no competent evidence of arthritis or CTS of the right hand in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Moreover, the most probative and persuasive evidence is against a finding that his current disorders are related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for residuals of an injury or trauma of the right hand.  Therefore, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for a right hand disorder, to include degenerative joint disease and carpal tunnel syndrome, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


